DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/21/2022 has been entered. Claim 1 has been amended and claims 2, 4 have been cancelled. Therefore, claims 1 and 3 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninoyu Masaki (JP – 2015182639, from IDS, for English and rejection reference, see US – 2017/0120882 A1) and further in view of Kamiya Yusuke (WO – 2017/018302 A1, for English and rejection reference, see US – 2018/0201245 A1).
As per claim 1, Ninoyu discloses Vehicle Controlling Device comprising:
a vehicle braking device (Fig: 1) that drives a master piston (15, Fig: 1) of a master cylinder (11, Fig: 1) to generate wheel pressure in a plurality of wheel cylinders (541-544, Fig: 1) connected to a master chamber of the master cylinder (Fig: 1),
the vehicle braking device comprising:
a normal control unit that executes a pressure increasing control that is a control of increasing [[the]] a master pressure (Pressure Increasing Gradient Limiting Control & Pressure Decreasing Gradient Limiting Control, which is a pressure in the master chamber [0095] – [0111], Fig: 1, 3, 6).
Ninoyu discloses all the structural elements of the claimed invention but fails to explicitly disclose when an actual-master-pressure correlation value, which correlates to an actual value of the master pressure, is outside a dead zone set to a positive or negative side of the actual-master-pressure correlation value, and is smaller than a target master pressure, a maintaining control which is a control of maintaining the master pressure when the actual-master-pressure correlation value is within the dead zone, or a pressure reducing control that is a control of reducing the master pressure when the actual-master- pressure correlation value is outside the dead zone and is greater than the target master pressure; and
a drive control unit that executes a drive suppression control for suppressing drive of the master piston outside the dead zone when the actual-master-pressure correlation value, which is outside the dead zone, approaches the target master pressure dead zone while the normal control unit is executing the pressure increasing control or the pressure reducing control;
a suppression-level setting unit that sets a suppression level in the drive suppression control based on a rigidity of a downstream part that is a part on the wheel cylinder side than the master chamber configured to include the wheel cylinder, wherein the suppression-level setting unit reduces the suppression level as the rigidity is lower.
Kamiya discloses Vehicle Brake Device comprising:
when an actual-master-pressure correlation value, which correlates to an actual value of the master pressure, is outside a dead zone set to a positive or negative side of the actual-master-pressure correlation value, and is smaller than a target master pressure, a maintaining control which is a control of maintaining the master pressure when the actual-master-pressure correlation value is within the dead zone (Further, as the third dead zone widening control, by setting the dead zone such that the larger the deviation between the master pressure and the wheel pressure, wider the dead zone is set, under a situation that a sudden flow-in and out of the operating fluid may occur, the excess operations of the pressure decreasing valve 41 and pressure increasing valve 42 can be appropriately, suppressed, [0102]) , or a pressure reducing control that is a control of reducing the master pressure when the actual-master- pressure correlation value is outside the dead zone and is greater than the target master pressure (Operation and Effect, [0102] – [0103]); and
a drive control unit that executes a drive suppression control for suppressing drive of the master piston outside the dead zone when the actual-master-pressure correlation value, which is outside the dead zone, approaches the target master pressure dead zone while the normal control unit is executing the pressure increasing control or the pressure reducing control (the third dead zone widening control and setting, [0102] – [0103]; and
a suppression-level setting unit that sets a suppression level in the drive suppression control based on a rigidity of a downstream part that is a part on the wheel cylinder side than the master chamber configured to include the wheel cylinder, wherein the suppression-level setting unit reduces the suppression level as the rigidity is lower (According to the embodiment, the higher the rigidity of the servo chamber 1A, or the higher the probability of rigidity increase of the servo chamber 1A, the wider the dead zone becomes. For example, in FIG. 6, the dead zone setting portion 63 widens the dead zone to a predetermined dead zone width (for example, first dead zone width, second dead zone width or third dead zone width) when the rigidity is high or the probability of rigidity increase is high. Thus, the pulsation of the actual servo pressure relative to the pulsation of the master pressure falls within the dead zone and the brake ECU 6 maintains the holding control and the excess operations of the pressure decreasing valve 41 and the pressure increasing valve 42 can be suppressed, [0100]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Vehicle Controlling Device of the Ninoyu to include the control procedure in which when an actual-master-pressure correlation value, which correlates to an actual value of the master pressure, is outside a dead zone set to a positive or negative side of the actual-master-pressure correlation value, and is smaller than a target master pressure, a maintaining control which is a control of maintaining the master pressure when the actual-master-pressure correlation value is within the dead zone, or a pressure reducing control that is a control of reducing the master pressure when the actual-master- pressure correlation value is outside the dead zone and is greater than the target master pressure; and
a drive control unit that executes a drive suppression control for suppressing drive of the master piston outside the dead zone when the actual-master-pressure correlation value, which is outside the dead zone, approaches the target master pressure dead zone while the normal control unit is executing the pressure increasing control or the pressure reducing control;
a suppression-level setting unit that sets a suppression level in the drive suppression control based on a rigidity of a downstream part that is a part on the wheel cylinder side than the master chamber configured to include the wheel cylinder, wherein the suppression-level setting unit reduces the suppression level as the rigidity is lower as taught by Kamiya in order to provide the master pressure is easily pulsated, the maintaining control of the driving force of the driving portion can be easily executed.

As per claim 3, Ninoyu discloses wherein the suppression-level setting unit determines high and low of the rigidity based on at least one of the actual-master-pressure correlation value, the wheel pressure, and the pressure of the downstream part ([0077], [0126], [0127], Fig: 1, 3, and 6).

Response to Arguments
Applicant’s arguments, see REMARK, filed 09/21/2022, with respect to the rejection(s) of claim(s) 1 and 3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ninoyu Masaki (JP – 2015182639, from IDS)and further in view of Kamiya Yusuke (WO – 2017/018302 A1).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657